Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“first and second debris removal members” in Claims 1, 7-9, 11-13.
“movement mechanism” in Claim 3.
“first further and second further debris removal members” in Claim 14.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2, Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is a mechanism for inducement movement of the first debris removal member.  Claims 1 and 2 recite function without out reciting any structure that is essential to perform the function. Therefore, Claims 1 and 2 have indefinite scope.
Regarding Claim 3, Claim 3 does not include the word “further” before “comprises” in Line 2.  Not including the word “further” makes it unclear if the claims are redefining or adding to the existing limitations.  Therefore, Claim 3 has an indefinite scope.  For the purposes of examination Claim 3 will be treated as though the claim includes the language “further comprises.”
Regarding Claim 4, 
Regarding Claim 7, Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is a mechanism for biasing the first debris removal member towards the second position.  Claim 7 recites function without out reciting any structure that is essential to perform the function. Therefore, Claim 7 has indefinite scope.
Regarding Claims 5-15, Claims 5 through 15 are rejected under 35 U.S.C. 112(b) by virtue of their dependency on Claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 includes all of the limitations of Claim 1 and does not further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner suggests that Applicant independently claim a vacuum cleaner comprising a cleaner head comprising of the desired limitations rather than as a dependent claim that does not further limit the Claim limitations recited in Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelsey (US 10,912,435 B2).
Regarding Claim 1,   Kelsey discloses a cleaner head for a vacuum cleaner, the cleaner head comprising a housing (12), an agitator (18) rotatably mounted within the housing (12), and first (72, sliding teeth) and second (60, stationary) debris removal members, the first debris removal member (72) being movable relative to the second debris removal member (60) between a first position (See Fig. 5B) in which the first and second debris removal members are spaced apart to define a debris collection channel, and a second position (See Fig. 5A) in which the first and second debris removal members are contiguous or overlapping, wherein movement of the first debris removal member from the first position (See Fig. 5B) toward the second position (See Fig. 5A)  
Regarding Claim 5, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein the first debris removal member (72) comprises a first debris removal edge (72), the second debris removal member comprises a second debris removal edge (64), and the first and second debris removal members are configured such that the first debris removal edge opposes the second debris removal edge when the first debris removal member is in the first position. See Fig. 3C.
Regarding Claim 6, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein at least one of the first debris removal edge and the second debris removal edge comprises a cutting edge. See Fig. 3C and Col. 7, Lines 4-12.
Regarding Claim 7, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein the first debris removal member (72) is biased toward the second position (See Fig. 5A). Kelsey discloses that the blade driver (54) urges the cutting blades towards both the first and section positions. See Col. 6, Lines 26-30.
Regarding Claim 9
Regarding Claim 10, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein the agitator is configured to migrate debris toward the debris collection channel during rotation of the agitator. See Fig. 1-2, and Col. 4, Lines 31-38.  As shown in the Fig. 2, when the location of the sliding bar 50 is in a position that is consistent with suction conduit 36, then the agitator of Kelsey is configured such that the agitator will simultaneously migrate debris towards both the collection channel and the suction conduit.
Regarding Claim 11, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein the first and second debris removal members are mounted to a common base (74, or the end portion of the agitator itself is a common base for the two removal members; see also post 111, Fig. 16 located at an end of the agitator), and at least a portion of the common base is received within an end of the agitator. See Fig. 3B (the first and second debris removal members are attached to the common base 74 at least by virtue of the first and second debris removal members being attached to the agitator.
Regarding Claim 12, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein the first and second debris removal members are removable from at least one of the cleaner head and the agitator. The first and second debris removal members are removable from the cleaner head by virtue of the first and second debris removal members being connected to the agitator as the agitator of Kelsey is permanently or removably coupled to the vacuum head. See Col. 4, Lines 1-3. It is further noted that per MPEP 2144.04.V.C making parts removable, without new and unexpected results, has no patentable significance.

Regarding Claim 13, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein the first and second debris removal members are removable from the cleaner head independently of the agitator. See Fig. 21.  Fig. 21 is disclosed  an embodiment of the agitator (40) that is an obvious variant of a two part agitator for the purpose of making the agitator (40) stronger and easier to manufacture, thereby making the first and second debris removal parts removable from the cleaner head independently of the agitator. See Col 12, Lines 49-89; and Col. 13, Lines 1-35. Furthermore, per MPEP 2144.04.V.C making parts removable, without new and unexpected results, has no patentable significance.
Regarding Claim 14, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein the cleaner head further
Regarding Claim 15, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein a vacuum cleaner comprising the cleaner head as claimed in Claim 1. See Fig. 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey in view of Fang (GB 2549817 A).
Regarding Claim 2, Kelsey discloses the cleaner head of Claim 1, as discussed above, wherein the first debris removal member is configured to be in two positions, one above and below a critical speed. See Col. 10, Lines 11-15.   
Kelsey does not explicitly disclose wherein the first debris removal member is configured to be in the first position (Kelsey, See Fig. 5B) when the agitator rotates at a 
However, Fang (Fig. 4-5) teaches a roller brush assembly wherein the first debris removal member is configured to be in the first position (Fig. 5., operating condition) when the agitator rotates at a speed above a pre-determined threshold (when the roller brush is accelerated to start (See Fang, Col. 3, Line 20 through Col. 4, Line 5)), and to be in the second position (Fig. 4, still condition) when the agitator rotates at a speed below the pre-determined threshold (when the roller brush decelerates to stop).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner head of Kelsey, wherein the first debris removal member is configured to be in the first position when the agitator rotates at a speed above a pre-determined threshold, and to be in the second position when the agitator rotates at a speed below the pre-determined threshold, as taught by Fang, as a matter of routine design choice, requiring routine experimentation with the predictable result that the blades will not be exposed when the roller brush is not in operation.
Regarding Claim 3, Kelsey, as modified, discloses the cleaner head of Claim 2, as discussed above, wherein the cleaner head further comprises a movement mechanism (Kelsey, 80; Fang, 8) for affecting movement of the first debris removal member between the first  (Kelsey, Fig. 5B; Fang, Fig. 5., operating condition) and second positions (Kelsey, Fig. 5A; Fang, Fig. 4, still condition), the movement mechanism affects movement of the first debris removal member from the second position toward the first position when the agitator rotates at a speed above the pre-
Regarding Claim 4, Kelsey, as modified, discloses the cleaner head of Claim 3, as discussed above, wherein the movement mechanism (Kelsey, 80; Fang, 8) comprises a weight (Kelsey, 82) attached to the first debris removal member (Kelsey, 72).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelsey in view of Shengfang (CN 106108789A).
Regarding Claim 8, Kelsey discloses the cleaner head of Claim 1, as discussed above. Kelsey further discloses wherein the. 
Kelsey does not disclose wherein the first debris removal member is pivotally mounted to the second debris removal member.
However, Shengfang (Fig. 2 and 4) teaches a vacuum cleaner head comprising of  a first debris removal member (7) that is pivotally mounted to a second debris removal member (7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaner head of Kelsey, wherein the first debris removal member is pivotally mounted to the second debris removal member, as taught by Shengfang, to allow the cutting edge of the debris removal members to extend out further beyond the agitator near the ends of the agitator 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723